DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/21 has been entered.
Status of the claims:  Claims 1-16 are currently pending.
Priority:  This application is a CON of 14/401,109 (11/13/2014, now US 10550397)
14/401,109 is a 371 of PCT/EP2013/059810 (05/13/2013)
and claims foreign priority to EP 12305529.5 (05/14/2012).
Election/Restrictions
Applicant's election without traverse of Group III, claims 11-16, drawn to a method for producing a vector for mutasynthesis of tomaymycin analogous structures in the reply filed on 1/5/2021 is acknowledged.  
Applicant also elected the species of “SEQ ID NO: 2 and the combination of ORFs 4-22” stated as reading on claims 11-16 of the elected invention.  
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  As claims 13-16 are to SEQ ID NO: 3, which differs from the elected species, these claims are hereby withdrawn.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 1-10, 13-16 are hereby withdrawn.
Should applicant, in response to this rejection of the generic claim, overcome the rejection through amendment, the amended generic claim will be reexamined to the extent necessary to determine patentability.  See MPEP 803.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Li et al. (APPLIED AND ENVIRONMENTAL MICROBIOLOGY, May 2009, p. 2958–2963, S1-S8).
Li teaches a method of biosynthesis of the tomamycin analog, SJG-16, by providing 
Streptomyces achromogenes tomaymycin gene cluster, identified as orfX1, orfX2, and tomA-Q (see entire reference, particularly Table 1).  Li et al teach that their disclosed gene cluster encodes tomaymycin (see page 2958, right column-page 2959, left column), such that Li et al teach nucleic acids encoding proteins with the same function as that of applicant’s preferred claimed nucleic acids.   Regarding the expression vector, Li teaches a Streptomyces expression vector comprising S. achromogenes tomA (pUWL201b/tomA), demonstrating its function via a complementation assay (see page 2959, left column; FJ768957 page 2958, right column).  Thus, Li et al disclose an expression vector comprising nucleic acids meeting the requirement of constituting fragments with at least 90% sequence identity to SEQ ID Nos: 4 to 22, as required by claim 1.  Li et al further disclose that their expression vector (pUWL201b/tomA) provided tomA function in a mutant Streptomyces achromogenes strain in which tomA had been inactivated/deleted (see page 2959, left column).  
	Response
	Applicant argues that Li does not disclose the gene cluster of the claims in an expression vector.  This argument is not persuasive because Li specifically teaches on p. 2958: “the tomaymycin biosynthetic gene cluster (nucleotide sequence accession number FJ768957)” which corresponds to the instant claim language as evidenced by the attached alignments of SEQ ID Nos 1 and 2 (aka Sequence 1 and 2 from Patent WO2013171157) with Li’s FJ768957.1 (Streptomyces achromogenes tomaymycin biosynthetic gene cluster, complete sequence).  
Thus Li teaches an expression vector comprising the tomaymycin biosynthetic gene cluster of SEQ ID NO 1 or 2 or a variant or fragment thereof with at least 90% amino acid sequence identity to SEQ ID Nos 1 or 2.  
Applicant also argues that Li does not teach the deleting step.  Li teaches “we inactivated tomA, which encodes one of the NRPS enzymes, by gene replacement using REDIRECT technology” (p. 2959) and “Plasmid complementation experiment with ΔtomA 59 strain was performed with the expression vector pUWL201/tomA modified by gene replacement 60 of bla gene with the apramycin cassette” (p. S3) which corresponds to the deleting step.
Therefore none of Applicant’s arguments are persuasive and the rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10550397. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches the same expression vector (i.e. SEQ ID NO: 2) and a method for producing a cell with the expression vector in a manner that would anticipate the instant claims.  Furthermore, one of ordinary skill in the art producing an expression vector would find it obvious and routine to delete precursor gene for the purpose of mutasynthesis and arrive at the claimed invention.
Applicant states that the ground of rejection will be addressed upon notification that all other conditions for patentability have been met and the instant claims are otherwise in condition for allowance.  Accordingly this rejection is maintained.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639